— Appeal unanimously dismissed. Memorandum: The record of the plea proceedings clearly establishes that defendant waived his right to appeal as a condition of a negotiated plea bargain and sentence (see, People v Seaberg, 74 NY2d 1; People v Ford, 176 AD2d 1224, lv denied 79 NY2d 947). Defendant’s guilty plea was knowingly, intelligently and voluntarily entered in the presence of counsel and only after the court had fully apprised defendant of the consequences of his plea (see, People v Harris, 61 NY2d 9). Supreme Court did not abuse its discretion in denying defen*1076dant’s oral motion to withdraw his plea made at the time of sentencing (see, CPL 220.60 [3]). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Sodomy, 1st Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.